DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on January 14, 2022.
 	
 	Claims 1-20 are pending.



Response to Arguments


Applicant's arguments filed 1/14/22 have been fully considered but they are not persuasive. The Applicant argues 1) Katis-Reiss fail to teach or suggest that a group-based communication system facilitates communication between a set of validated users who are associated with a workspace of the group-based communication system and 2) any modification of Katis to support restarting a group-based communication browser session module by updating at least a portion of the session module to provide the update for display to one or more of the set of validated users who are associated with a workspace of the group-based communication system would impermissibly change the principle of operation of Katis.  The Examiner respectfully disagrees.
 	As to 1) Katis, pp0056-0057 and 0084, teaches wherein each User of a Communication Device 12 accesses a user interface of Communication Application 20 to enable the User of said Client Communication Device 12 to set up and engage in conversation with other Client Communication Devices 12 wherein each User may be issued a unique identifier for authentication and routing media between other groups of Users in a community.  Therefore, Users are enabled to be authenticated into a group-based communication system, wherein a group-based communication browser session is executed and an interface, “workspace”, is loaded, as shown in Figures 4-5, to allow Users to load their group-based communications with other authenticated Users.
 	As to 2) The purpose of restarting a group-based communication browser session is to install an update, as disclosed in Figure 4A of the Applicants specification.  Installing updates to browser applications are well known and common features as well known in the art and as taught in the secondary reference Reiss (pp0034-0035 and 0041).  Therefore it is not unreasonable to modify Katis’ group-based communication browser session with performing an update to said session as taught by Reiss as one of ordinary skill in the art would be enabled to perform an update to the group-based communication browser session as new software is released.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katis (U.S. PGPub. No. 2011/0019662) in view of Reiss (U.S. PGPub. No. 2013/0104114).

 	As to Claims 1, 8 and 15, Katis discloses an apparatus for background loading data, the apparatus comprising at least one processor and at least one non-transitory memory including program code, the at least one non-transitory memory and the program code configured to, with the processor (Figures 1 and 2), cause the apparatus to at least: 
 	execute a group-based communication browser session module stored in the at least one non-transitory memory (A group-based communication web application is executed. Figure 3C; Paragraphs 0033 and 0056-057); 
 	wherein the group-based communication system facilitates communication between a set of validated users who are associated with a workspace of the group-based communication system (Each User of a Communication Device 12 accesses a user interface of Communication Application 20 to enable the User of said Client Communication Device 12 to set up and engage in conversation with other Client Communication Devices 12 wherein each User may be issued a unique identifier for authentication and routing media between other groups of Users in a community.  Therefore, Users are enabled to be authenticated into a group-based communication system, wherein a group-based communication browser session is executed and an interface, “workspace”, is loaded to allow Users to load their group-based communications with other authenticated Users.  Paragraphs 0056-0057 and 0084).
 	 	However, Katis does not expressly disclose during execution of the group-based communication browser session module, cause a service worker to request an update for the group-based communication browser session module; receive, via the service worker, the update for the group-based communication browser session module during operation of the group-based communication browser session module; cache the update via the service worker; and after caching the update, restart the group-based communication browser session module, wherein restarting the group-based communication browser session module comprises updating at least a portion of the group-based communication browser session module to provide the update for display to one or more of the set of validated users who are associated with a workspace of the group-based communication system.
 	Reiss, in the same field of endeavor, teaches during execution of the communication browser session module, cause a service worker to request an update for the communication browser session module (Step 303, Figure 3; Paragraph 0034); 
 	receive, via the service worker, the update for the communication browser session module during operation of the communication browser session module (Step 304, Figure 3; Paragraph 0034); 
 	cache the update via the service worker (The update is cached in local storage and indexed in a table for subsequent retrieval. Paragraph 0035); and 
 	after caching the update, restart the communication browser session module, wherein restarting the communication browser session module comprises updating at least a portion of the communication browser session module to provide the update for display to one or more of the set of validated users who are associated with a workspace of the group-based communication system (The web communication interface is restarted, installing the update for display to the user. Step 305, Figure 3; Paragraph 0041).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the group-based communication browser session module as taught by Katis with updating a communication browser session module as taught by Reiss.  The motivation would have been to the module updated with the latest software.

 	As to Claims 2, 9 and 16, Katis-Reiss teach the apparatus as previously discussed in Claim 1. Reiss further teaches wherein the service worker operates independently of operations of the group-based communication browser session module (The application and underlying functionalities, such as the service worker operates independently. Paragraph 0022).  The motivation to combine is the same rationale as previously discussed in Claim 1.

	As to Claims 3, 10 and 17, Katis-Reiss teach the apparatus as previously discussed in Claim 1. Reiss further teaches wherein the request for an update for the group-based communication browser session module is repeated at a regular interval of time (The communication browser session module maybe restarted at every update interval. Paragraph 0034).  The motivation to combine is the same rationale as previously discussed in Claim 1.

	As to Claims 4, 11 and 18, Katis-Reiss teach the apparatus as previously discussed in Claim 1. Reiss further teaches wherein the update is cached while the group-based communication browser session module executes until restarting the group-based communication browser session module (The update is cached in local storage and indexed in a table for subsequent retrieval until the browser session module is restarted to install the update. Paragraphs 0035 and 0041). The motivation to combine is the same rationale as previously discussed in Claim 1.

	As to Claims 5, 12 and 19, Katis-Reiss teach the apparatus as previously discussed in Claim 1. Reiss further teaches wherein the group-based communication browser session module comprises one or more of a boot data object, asset, or application data (Application data. Paragraph 0037). The motivation to combine is the same rationale as previously discussed in Claim 1.

	As to Claims 6, 13 and 20, Katis-Reiss teach the apparatus as previously discussed in Claim 1. Reiss further teaches wherein the request for an update comprises requesting a version indicator for a current updated version of the group-based communication browser session module (The update request includes a request for the latest version number. Paragraphs 0034-0035). The motivation to combine is the same rationale as previously discussed in Claim 1.

	As to Claims 7 and 14, Katis-Reiss teach the apparatus as previously discussed in Claim 1. Reiss further teaches to restart the group-based communication browser session module at regular intervals (The communication browser session module maybe restarted at every update interval. Paragraph 0034). The motivation to combine is the same rationale as previously discussed in Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.M./Examiner, Art Unit 2452  

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452